The opinion of the court was delivered by
Watkins, J.
This case is similar in all respects to the case of Gilkerson-Sloss Commission Company vs. Yale & Bowling, in Liquidation, No. 11,684, just decided ante, p. —, with the exception that the amount due for attorney’s fees is admitted to be one hundred and fifty dollars, and no objection is urged by counsel for the plaintiff and appellee as to this amount.
The judgment appealed from should be amended and affirmed.
It is therefore ordered and decreed that the judgment appealed from be reduced to one hundred and fifty dollars; and as thus amended, it is further ordered that same be affirmed.